DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: “A scent material cartridge attached to the scent emitter of the scent adjustment system of claim 5, the scent material cartridge including a storage that stores at least the sensory information corresponding to the scent material contained in a reservoir of the scent material cartridge.”  This limitation is considered indefinite because it is unclear if applicant is referring to the same reservoir as recited in claim 5 or if it is a different reservoir.  It appears that applicant is referring to the same reservoir as recited in claim 1.  
For purposes of examination, examiner will interpret claim 11 as reciting: “A scent material cartridge attached to the scent emitter of the scent adjustment system of claim the reservoir of the scent material cartridge.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mariko et al. (JPH04268127A-relied on machine translation, hereinafter Mariko).
In regards to Claim 1, Mariko discloses a scent adjustment system comprising:
a scent emitter (A) arranged to supply a scent material to a target space (see figures 1 and 6-7, and paragraph [0016]; Mariko discloses a fragrance injection head (#1) provided in a pressure chamber (#4) filled with a fragrance.  A pressurizing element is communicated with the pressure chamber (#4) and a hole (#5) for emitting a fragrance to a target space);
a storage that stores sensory information in which an intensity of a smell of the scent material perceived by a person and a concentration of the scent material are associated with each other (see figures 1 and 6-7 and paragraphs [0026]-[0027]; Mariko discloses a fragrance type designation unit (#41), i.e. controller with storage, provided at the rear of a fragrance injection device storage unit (#21), and it is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance.  By detecting the type of fragrance stored in the fragrance injection device storage unit (#21) is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different); and
a controller configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage (see paragraphs [0026]-[0027]; Mariko discloses a fragrance type designation unit (#41), i.e. controller with storage, provided at the rear of a fragrance injection device storage unit (#21), and it is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance.  By detecting the type of fragrance stored in the fragrance injection device storage unit (#21) is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, i.e. controller is configured to adjust a concentration of the scent material supplied from the 
In regards to Claim 2, Mariko discloses wherein the storage stores the sensory information for each of a plurality of scent materials (see paragraphs [0026]-[0027]).
In regards to Claim 3, Mariko discloses further comprising
a specifying unit (#42 detection units) configured to specify a kind of the scent material used in the scent emitter (see paragraph [0026]),
the controller being configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information corresponding to the scent material specified in the specifying unit (#42) from the sensory information for each of the plurality of kinds of scent materials stored in the storage (see paragraphs [0026]-[0027]).
In regards to Claim 4, Mariko discloses wherein 
the scent emitter (A) includes a scent material cartridge (#1) that includes a reservoir containing the scent material (fragrance injection head (#1) provided with pressure chamber (#4) filled with a fragrance) (see figures 1 and 2, and paragraph [0016]),
the scent material cartridge (#1) further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir  (see paragraphs [0026]-[0027]; Mariko discloses a fragrance type designation unit (#41) is provided at the rear of the fragrance injection device A and is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance.  This is considered equivalent to wherein the scent material cartridge 
the specifying unit (#42) is configured to specify the scent material used in the scent emitter based on the identification information stored in the identification information storage (see paragraphs [0026]-[0027]).
In regards to Claim 7, Mariko discloses wherein the sensory information includes at least one of a detection threshold for the scent material, a discomfort concentration of the scent material, and an adaptive pattern of the scent material (see paragraphs [0004], [0009], [0018] and [0026]-[0028]).
In regards to Claim 10, Mariko discloses a scent material cartridge (#1) attached to the scent emitter (A) of the scent adjustment system, the scent material cartridge (#1) including a reservoir (#4) containing the scent material (fragrance injection head (#1) provided with pressure chamber (#4) filled with a fragrance), and an identification information storage (#41) that stores identification information indicating a kind of the scent material contained in the reservoir (see paragraph [0026]). 
In regards to Claims 12-14, Mariko discloses wherein the sensory information includes at least one of a detection threshold for the scent material, a discomfort concentration of the scent material, and an adaptive pattern of the scent material (see paragraphs [0004], [0009], [0018] and [0026]-[0028]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mariko.
In regards to Claim 5, Mariko discloses wherein 
the scent emitter (A) includes a scent material cartridge (#1) attached to the scent emitter (A), and the scent material cartridge (#1) includes a reservoir containing a scent 
the storage (#41) is provided in the rear of the fragrance injection device (A scent emitter) unit (#21), and the storage (#41) stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge (#1) (see paragraph [0026]).
Examiner notes that although Mariko does not explicitly disclose wherein the storage is provided in the scent material cartridge, changing the location of the storage is considered a mere engineering design choice, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 6, Mariko discloses wherein the storage (#41) stores the sensory information (human perception) corresponding to one kind of the scent material contained in the reservoir of the scent cartridge material (#1) (see paragraphs [0026]-[0027]). 
In regards to Claim 11, Mariko discloses a scent material cartridge (#1) attached to the scent emitter (A) of the scent adjustment system, the scent material cartridge (#1) including a storage (#41) that stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge (#1) (see paragraph [0026]).
In regards to Claims 15 and 16, Mariko discloses wherein the sensory information includes at least one of a detection threshold for the scent material, a discomfort .
Claims 8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mariko in view of Akira et al. (JPH03236526A, relied on machine translation, hereinafter Akira).
In regards to Claims 8 and 17-20,  Mariko discloses the scent adjustment system as recited in claim 1, but fails to disclose wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage. 
However, Akira teaches a fragrance generator that can be used to control the odor environment of a living space.  The fragrance generator comprises a scent emitter (#12) arranged to supply a scent material (#14) to a target space, a storage that stores sensory information in which an intensity of a smell of the scent material perceived by a person and a concentration of the scent material are associated with each other, and a controller (#19) configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage, wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage (see figures 1-3 and page 3, lines 86-108; Akira teaches fragrance control unit (#12), i.e. scent emitter, comprises a plurality of liquid fragrances (#14) as fragrance containers in a unit box (#13) are installed, a spencer (#15) for extruding a fixed amount 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjustment system as disclosed by Mariko by having the storage to further store functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage, as claimed by the applicant, with a .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mariko in view of Toshinori et al. (JPH05215357A, relied on machine translation, hereinafter Toshinori).
In regards to Claim 9, Mariko discloses the scent adjustment system as recited in claim 7, but fails to disclose further comprising a concentration sensor arranged to detect a concentration of a scent material supplied to the target space, the sensory information includes a discomfort concentration of the scent material, and when a concentration detected by the concentration sensor is equal to or higher than the discomfort 
However, Toshinori teaches an air conditioner with a fragrance generator which efficiently flows a scent having a desired concentration into a room in a manner close to nature, so that excellent effect of the scent can be effectively utilized. The air conditioner with the fragrance generator includes a blower provided with an air volume control device for blowing temperature-controlled air in an arbitrary air volume mode, and a concentration control unit that controls the amount of fragrance generated based on the output from the air volume control device (see paragraphs [0010]-[0011]).  Since the amount of scent generated by this configuration increases in proportion to the air volume, the scent of the desired concentration is stably given to the room, and therefore, it is possible to efficiently obtain a scent having a desired concentration that does not make the user feel uncomfortable and brings about a good psychological and physiological effect (see paragraphs [0013]-[0014]).
Toshinori further teaches the air conditioner with a scent supply device comprises a scent concentration sensor (#13) above the front grill (#12) provided on the front surface of the air conditioner indoor unit (#11), a fragrance generator (#16), i.e. scent emitter, having a fragrance material volatilized from the fragrance generator, and a blower (#18) with an air volume control device (#18a).  The fragrance generator (#16), i.e. scent emitter, includes a tank (#20) containing liquid fragrance and a concentration control unit (#23) that controls the amount of fragrance generated (see paragraphs [0016]-[0017]).  The air sucked from the front grill (#12) by the blower (#18) passes through air filter (#14) 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjustment system as disclosed by Mariko by further having a concentration sensor arranged to detect a concentration of a scent material supplied to the target space, the sensory information includes a discomfort concentration of the scent material, and when a concentration detected by the concentration sensor is equal to or higher than the discomfort concentration during a supply operation of supplying the scent material to the target space by the scent emitter, the controller is configured to stop the supply operation of the scent emitter, as claimed by the applicant, with a reasonable expectation of success, as Toshinori teaches an air conditioner with a scent supply device comprising a blower provided with an air volume 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759